Citation Nr: 1410833	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, to include as due to in-service ionizing radiation exposure, non-ionizing radiation exposure, asbestos exposure, and diesel exhaust exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2010.  The RO issued a Statement of the Case (SOC) in April 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran contends that he has COPD with emphysema due to in-service ionizing radiation exposure, non-ionizing radiation exposure, asbestos exposure, and diesel exhaust exposure.  The Board finds that additional development is warranted for the Veteran's claims of development of COPD due to non-ionizing radiation exposure, asbestos exposure, and diesel exhaust exposure.

The Board notes that the Veteran's DD-214 Form shows that his Military Occupational Specialty (MOS) was a Maintenance Data Specialist.  His service personnel records show that he served as a Hawk CW radar mechanic when he was assigned to Homestead Air Force Base.  According to statements of record and testimony the Veteran provided at the Board hearing, he contends that he was a radar and missile repairman which exposed him to "radiation."  He also contends that he worked as a parts clerk around parts of vehicles and brakes in the motor pool which exposed him to asbestos and diesel exhaust.  The Veteran submitted articles that discussed an association between COPD and "employment by industry and occupation" and that discussed occupational diesel exhaust exposure as a risk factor for COPD.      

The Veteran was afforded a VA examination and medical opinion in January 2010.  Following a physical examination of the Veteran and a review of the claims file, the examiner provided a negative nexus opinion.  The examiner reasoned that, "There is no creditable medical evidence that supports that active duty military service causes COPD.  There is no evidence that working in a motorpool or around missiles [sic] causes COPD."  It is not clear if the examiner considered the October 2008 medical opinion by the Veteran's treating private physician which stated the following:  "[The Veteran] has COPD and no [history of] tobacco.  I suspect that exposure during his service could have contributed to lung disease."  The Board also finds that the opinion should address the articles submitted by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physician or certified physician's assistant to determine the nature and etiology of his COPD with emphysema.  The Veteran's claims file should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD with emphysema is etiologically related to exposure to (i) non-ionizing radiation, (ii) asbestos, or (iii) diesel exhaust.  In forming the opinion, the examiner is asked to discuss the following:
* The Veteran's statements of in-service asbestos exposure
* The Veteran's statements of in-service radiation exposure
* The Veteran's statements of in-service diesel exhaust exposure
* The October 2008 private medical opinion
* The STRs documenting URIs in June 1978 and July 1979
* The articles Association Between Chronic Obstructive Pulmonary Disease and Employment by Industry and Occupation in the US population and Occupational Diesel Exhaust Exposure as a Risk Factor for Chronic Obstructive Pulmonary Disease

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


